Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a liquid extraction control method, classified in G01K13/02.
II. Claims 7-20, drawn to a liquid extraction control device and system, classified in A47G21/182.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by another materially different apparatus or by hand.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I would require a search in G01K13/02, along with a unique text search. Group II would not be searched as above, and would instead require a search in at least A47G21/182 along with a unique text search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Feng Ma on 24 August 2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 7-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 1-6 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation are: 
“determining component” in claim 7.
“first acquiring component” in claim 7
“second acquiring component” in claim 9
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 20, 
It is unclear as to the interpretation of “flow statistics”. 
Moreover, it is further unclear as to the interpretation of “special-need users”.
The examiner notes it is unclear what elements perform the steps of “control the temperature range […]”, “determine a total extraction amount […]”, and “control the total extraction amount […]”
Lastly, this claim claims both an apparatus as well as the method steps of using the apparatus. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Salkeld (US 7766545 B2) (hereinafter Salkeld).
Regarding Claim 7, Salkeld teaches
A liquid extraction control device (Claim 7: A safety lid), comprising:
a first acquiring component configured to acquire a current temperature of liquid in real time (Claim 7: A thermometer);
a determining component electrically coupled to the first acquiring component, and configured to determine whether the current temperature value is within a predetermined temperature value range (Col 3, Lines 51-53: The microcontroller is coupled to the thermometer; Col 3: Lines 64-66: The microcontroller evaluates the temperature signal against a temperature threshold; Col 2, Lines 31-36: The temperature threshold may be a temperature range); and
a liquid flow channel control component electrically coupled to the determining component, and configured to open a liquid flow channel when the current temperature value is within the predetermined temperature range and to close the liquid flow channel when the current temperature value is outside the predetermined temperature range (Col 3, Lines 53-55: The valve is coupled to the valve actuator; Col 3, Lines 51-53: The Valve actuator is coupled to the microcontroller; Thus, the valve is coupled to the microcontroller; Claim 4: The valve is configured to close the fluid passageway if the measured temperature exceeds a temperature threshold; Col 2, Lines 31-36: The temperature threshold may be a temperature range).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Salkeld in view of Krafft (WO 2017075298 A1) (hereinafter Krafft).
Regarding Claim 8, Salked teaches the limitations of claim 7.
Salked fails to teach
a smart terminal configured to send temperature data information representing the predetermined temperature range via a wireless network; and
a wireless communication component configured to receive and store the temperature data information representing the predetermined temperature range via a wireless network
Krafft, from the same field of endeavor, discloses
a smart terminal configured to send temperature data information representing the predetermined temperature range via a wireless network (Fig 65: The wireless communications module 6306 has a transceiver 6506; Fig 65: The transceiver 6506 corresponds to the smart terminal; Page 51, Lines 34-38: The wireless communications module 6306 may transmit and store temperature data; The examiner notes that the transceiver corresponds to the component that would send the temperature data); and
a wireless communication component configured to receive and store the temperature data information representing the predetermined temperature range via a wireless network (Fig 65: The wireless communications module 6306 corresponds to the wireless communication component; Page 51, Lines 34-38: The wireless communications module 6306 may receive and store temperature data)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salkeld with Krafft to include a smart terminal configured to send temperature data information representing the predetermined temperature range via a wireless network; and a wireless communication component configured to receive and store the temperature data information representing the predetermined temperature range via a wireless network in order to remotely communicate temperature data
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Broadway (US 9980590 B1) (hereinafter Broadway) in view of Fujimoto et al (JP 2004184252 A) (hereinafter Fujimoto), and further in view of Salkeld.
Regarding Claim 14, Broadway teaches
A liquid extraction control device (Col 4, Line 13, Fig 1: Device 10) comprising:
a housing including a liquid flow channel, a first end and a second end connected through the liquid flow channel, wherein the first end is connected to a straw (Col 5, Lines 15-28, Fig 3: The tip 104 corresponds to the housing and has a liquid flow channel, a base 108 and an aperture 122 connected through the liquid flow channel, wherein the base 108 is connected to the main body portion 100; The main body portion 100 corresponds to the straw);
Broadway fails to teach
a temperature sensor mounted at the second end, and configured to measure a temperature of liquid passing through the liquid flow channel;
a flow control valve disposed within the liquid flow channel; and
a processor electrically coupled to the temperature sensor and the flow control valve, and configured to control opening and closing of the flow control valve based on the temperature measured by the temperature sensor.
Fujimoto discloses
a temperature sensor mounted at the second end, and configured to measure a temperature of liquid passing through the liquid flow channel (Fig 1: The temperature sensor 93 is mounted at the second end and configured to measure a temperature of gas passing through the flow path 21; The examiner notes that although gas is being measured, it would also be capable of measuring the temperature of a liquid);
a flow control valve disposed within the liquid flow channel (Fig 1, Par [0035]: The shut off valve 94 is disposed within the flow path 21); and
a processor electrically coupled to the temperature sensor and the flow control valve (Fig 1: The control circuit 40 is electrically coupled to the temperature sensor 93 and the shut off valve 94)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Broadway with Fujimoto to include a temperature sensor mounted at the second end, and configured to measure a temperature of liquid passing through the liquid flow channel; a flow control valve disposed within the liquid flow channel; and a processor electrically coupled to the temperature sensor and the flow control valve in order to determine the temperature of the fluid as well to be able to regulate the flow of fluid in the flow path
Broadway in view of Fujitmoto fails to disclose
a processor configured to control opening and closing of the flow control valve based on the temperature measured by the temperature sensor
Salkeld, from the same field of endeavor, discloses
a processor configured to control opening and closing of the flow control valve based on the temperature measured by the temperature sensor (Col 3, Lines 58-63: The microcontroller 50 controls the valve actuator 54 based on temperature).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Broadway in view of Fujimoto with Salkeld to include a processor configured to control opening and closing of the flow control valve based on the temperature measured by the temperature sensor in order to ensure that only fluid of a certain temperature is allowed to flow
Regarding Claim 15, Broadway in view of Fujimoto and Salkeld teaches the limitations of claim 14.
Broadway further teaches 
A flow meter disposed within the liquid flow channel, and configured to measure a total amount of the liquid flowing through the liquid flow channel within a predetermined time range or in a predetermined state (Fig 3, Col 5, Lines 65-67: The impeller 110 is disposed within the liquid flow channel, and configured to measure a total amount of the liquid flowing through the liquid flow channel; The examiner notes that the impeller would be configured to perform the measurements of the liquid in a predetermined state); 
Broadway in view of Salkeld fails to teach
The flow meter electrically coupled to the processor 
the processor being configured to control the opening and closing of the flow control valve based on the total amount of liquid measured by the flow meter.
Fujimoto discloses
The flow meter electrically coupled to the processor (Par [0037]: The ultrasonic sensors 22A and 22B correspond to a flow sensor; Fig 1: The ultrasonic sensors are coupled to the control circuit 40)
the processor being configured to control the opening and closing of the flow control valve based on the total amount of liquid measured by the flow meter (Par [0053]: The control circuit 40 controls the shut off valve based on the flow rate value)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Broadway in view of Salkeld with Fujimoto such that the flow meter electrically coupled to the processor; the processor being configured to control the opening and closing of the flow control valve based on the total amount of liquid measured by the flow meter in order to allow for communication between the flow meter and the processor and also to prevent an excess flow of fluid through the flow channel.
Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Broadway in view of Fujimoto and Salkeld, as applied to claim 14 above, and further in view of Byerly (US 20080023567 A1) (hereinafter Byerly)
Regarding Claims 16 and 19, Broadway teaches
a wireless communication module disposed on the housing, electrically coupled to the processor, and being in wireless communication with a smart terminal (Fig 8, Col 5, Lines 29-38: The Bluetooth transmitter corresponds to the wireless communication module and forms part of the electrical components 108 which is disposed on the tip 104; Fig 9, Col 5, Lines 51-56: The Bluetooth transmitter is electrically coupled to the processor and is in wireless communication with a smart phone 125);
Broadway in view of Fujimoto and Salkeld fails to teach
the processor being configure to receive a control instruction of the smart terminal through the wireless communication module
Byerly, from the same field of endeavor, discloses
the processor being configure to receive a control instruction of the smart terminal through the wireless communication module (Par [0024]: The computing device 36 is programmable through Bluetooth or wifi and would allow a caretaker to adjust the volume of fluid passing through the straw; The computing device 36 corresponds to the processor. The examiner notes that that there must be a wireless communication module in order receive a control instruction from the Bluetooth or wifi device)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Broadway in view of Fujimoto and Salkeld with Byerly such that the processor being configure to receive a control instruction of the smart terminal through the wireless communication module in order to remotely regulate the flow of fluid through the straw.
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Broadway in view of Fujimoto and Salkeld, as applied to claim 14 above, and further in view of Hong et al (CN 210661624 U) (hereinafter Hong)
Regarding Claim 17, Broadway in view of Fujimoto and Salked teaches the limitations of claim 14
Broadway in view of Fujimoto and Salkeld fails to teach
a display screen electrically coupled to the processor to display an opening and closing state of the flow control valve.
Hong discloses
a display screen electrically coupled to the processor to display an opening and closing state of the flow control valve (Fig 1, Last paragraph of Page 2, first Paragraph of page 3: The liquid crystal screen is electrically coupled to the microcomputer and displays the opening and closing state of the flow control valve).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Broadway in view of Fujimoto and Salkeld with Hong to include a display screen electrically coupled to the processor to display an opening and closing state of the flow control valve in order to inform the user of the current state of the valve
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Broadway in view of Fujimoto and Salkeld, as applied to claim 14 above
Regarding Claim 18, Broadway in view of Fujimoto teaches the limitations of claim 14
Broadway in view of Fujimoto fails to teach
a battery mounted on the housing, and electrically coupled to the temperature sensor, the flow control valve, and the processor
Salkeld, from the same field of endeavor, discloses
a battery mounted on the housing, and electrically coupled to the temperature sensor, the flow control valve, and the processor (Fig 3: The power source 56 is electrically coupled to the thermometer 34, valve 40, and microcontroller 50)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Broadway in view of Fujimoto with Salkeld to include a battery mounted on the housing, and electrically coupled to the temperature sensor, the flow control valve, and the processor in order to provide electrical power to the temperature sensor, valve, and processor
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Broadway in view of Fujimoto, Salkeld, and Hong
As best understood regarding Claim 20, Broadway teaches
a housing including the liquid flow channel, and a first end and a second end connected through the liquid flow channel, wherein the first end is connected to a straw (Col 5, Lines 15-28, Fig 3: The tip 104 corresponds to the housing and has a liquid flow channel, a base 108 and an aperture 122 connected through the liquid flow channel, wherein the base 108 is connected to the main body portion 100);
Broadway fails to teach
a temperature sensor mounted at the second end, and configured to measure a temperature of liquid passing through the liquid flow channel;
a flow control valve disposed within the liquid flow channel;
a processor electrically coupled to the temperature sensor and the flow control valve, and configured to control opening and closing of the flow control valve based on the temperature measured by the temperature sensor; and
a display screen electrically coupled to the processor to display an opening and closing state of the flow control valve;
Fujimoto discloses
a temperature sensor mounted at the second end, and configured to measure a temperature of liquid passing through the liquid flow channel (Fig 1: The temperature sensor 93 is mounted at the second end and configured to measure a temperature of gas passing through the flow path 21; The examiner notes that although gas is being measured, it would also be capable of measuring the temperature of a liquid);
a flow control valve disposed within the liquid flow channel (Fig 1, Par [0035]: The shut off valve 41 is disposed within the flow path 21);
a processor electrically coupled to the temperature sensor and the flow control valve (Fig 1: The control circuit 40 is electrically coupled to the temperature sensor 93 and the shut off valve 94),
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Broadway with Fujimoto to include a temperature sensor mounted at the second end, and configured to measure a temperature of liquid passing through the liquid flow channel; a flow control valve disposed within the liquid flow channel; a processor electrically coupled to the temperature sensor and the flow control valve in order to determine the temperature of the fluid as well to be able to regulate the flow of fluid in the flow path
Broadway in view of Fujimoto fails to disclose
a processor configured to control opening and closing of the flow control valve based on the temperature measured by the temperature sensor
a display screen electrically coupled to the processor to display an opening and closing state of the flow control valve;
Salkeld, from the same field of endeavor, discloses
a processor configured to control opening and closing of the flow control valve based on the temperature measured by the temperature sensor (Col 3, Lines 58-63: The microcontroller 50 controls the valve actuator 54 based on temperature).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Broadway in view of Fujimoto with Salkeld to include a processor configured to control opening and closing of the flow control valve based on the temperature measured by the temperature sensor in order to ensure that only fluid of a certain temperature is allowed to flow
Broadway in view of Fujimoto and Salkeld fails to teach
a display screen electrically coupled to the processor to display an opening and closing state of the flow control valve;
Hong discloses
a display screen electrically coupled to the processor to display an opening and closing state of the flow control valve (Fig 1: The liquid crystal screen displays the opening and closing state of the flow control valve).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Broadway in view of Fujimoto and Salkeld with Hong to include a display screen electrically coupled to the processor to display an opening and closing state of the flow control valve in order to inform the user of the current state of the valve
Allowable Subject Matter
Claim 9-14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 9, the closest prior art teaches various limitations found in the claim. The prior art fails to adequately disclose or provide adequate motivation for “a second acquiring component electrically coupled to the determining component, and configured to acquire an accumulative flow value of the liquid in a predetermined state, and to sum up all the accumulative flow values from a first moment within a predetermined period to determine a real-time accumulative flow value of the liquid, wherein the predetermined state is a movement state of the liquid from a start of movement to an end of movement of the liquid along a predetermined direction of the liquid flow channel” in combination with the remaining limitations.
Regarding Claims 10-14, they are dependent upon claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C. PALMER whose telephone number is (571)272-2167. The examiner can normally be reached M-F 0830 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARED C. PALMER
Examiner
Art Unit 2861



/JARED C. PALMER/Examiner, Art Unit 2861                                                                                                                                                                                                        
/DAVID Z HUANG/Primary Examiner, Art Unit 2861